Citation Nr: 1513129	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  10-48 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence have been received to reopen entitlement to service connection for a right knee disorder, and if so, whether service connection is warranted for the claimed disability.

2.  Whether new and material evidence have been received to reopen entitlement to service connection for a back disorder to include as secondary to service-connected avulsion ligament of the left knee, postoperative, and if so, whether service connection is warranted for the claimed disability.  

3.  Entitlement to a disability rating in excess of 10 percent for service-connected avulsion ligament of the left knee, postoperative. 

4.  Entitlement to a compensable disability rating prior to September 25, 2014 and a disability rating in excess of 10 percent as of September 25, 2014 for service-connected bilateral hearing loss.

5.  Entitlement to a disability rating in excess of 30 percent from August 27, 2007 to May 27, 2011 and from July 1, 2012 to September 24, 2014 and in excess of 50 percent as of September 25, 2014 for service-connected left total shoulder arthroplasty (previously rated as status post Bristow procedure of the left shoulder with degenerative changes and intermediate ankylosis).  

6.  Entitlement to a disability rating in excess of 30 percent for status post Bristow procedure of the right shoulder with degenerative changes.

7.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2008 and February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

An October 2014 rating decision granted entitlement to service connection for tinnitus.  As the Veteran received the full grant of benefits with respect to the issue of entitlement to service connection for tinnitus, this issue is no longer before the Board.

The issues of entitlement to service connection for a back disorder and right knee disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed June 2006 rating decision denied the Veteran's claims of entitlement to service connection for a back disorder and a right knee disorder.

2.  Evidence associated with the claims file since the June 2006 rating decision was not of record at the time of the rating decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a back disorder.

3.  Evidence associated with the claims file since the June 2006 rating decision was not of record at the time of the rating decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a right knee disorder.

4.  The preponderance of the evidence shows that the Veteran's service-connected bilateral hearing loss was manifested by Level II hearing acuity in both ears prior to September 25, 2014.

5.  The Veteran's service-connected bilateral hearing loss was manifested by Level III hearing acuity in the right ear and Level IV hearing acuity in the left ear as of September 25, 2014

6.  The Veteran's service-connected avulsion ligament of the left knee, postoperative is characterized by flexion limited to 100 degrees at the worst with consideration of additional loss of function on repetitive use and flare-ups, extension limited to 10 degrees with consideration of additional functional loss on repetitive use and flare-ups with no evidence of dislocation of the semilunar cartilage with frequent episodes of locking, pain and effusion into the joint; recurrent subluxation or instability or impairment of the tibia and fibula.

7.  The Veteran's service-connected left shoulder disability is manifested by left shoulder range of motion of the arm less than shoulder level, but greater than 25 degrees from arm, with consideration of pain and reduced function on repetitive use prior to May 27, 2011 and chronic residuals of left shoulder arthroplasty consisting of severe, painful motion or weakness as of July 1, 2012.

8.  The Veteran's status post Bristow procedure of the right shoulder with degenerative changes is characterized by range of motion of the arm less than shoulder level, but greater than 25 degrees from arm, with consideration of pain and reduced function on repetitive use.


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the final June 2006 rating decision is new and material and the claim of entitlement to service connection for a back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) and (c) (2014).

2.  The evidence received subsequent to the final June 2006 rating decision is new and material and the claim of entitlement to service connection for a right knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) and (c) (2014).

3.  The criteria for a compensable disability rating prior to September 25, 2014 and a disability rating in excess of 10 percent as of September 25, 2014 for service-connected bilateral hearing loss have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).

4.  The criteria for a disability rating in excess of 10 percent for avulsion ligament of the left knee, postoperative have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a Diagnostic Codes 5256-5258, 5260, 5262 (2014).

5.  The criteria for a disability rating in excess of 30 percent for service-connected left shoulder disability status post Bristow procedure with degenerative changes prior to May 27, 2011 and in excess of 50 percent for service-connected left total shoulder arthroplasty as of September 25, 2014 have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 38 C .F.R. § 4.71a, Diagnostic Codes 5051, 5200-5203 (2014).

6.  The criteria for a 50 percent disability rating for left total shoulder arthroplasty from July 1, 2012 to September 25, 2014 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 38 C .F.R. § 4.71a, Diagnostic Codes 5051, 5200-5203 (2014).

7.  The criteria for a disability rating in excess of 30 percent for service-connected right shoulder disability status post Bristow procedure with degenerative changes have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 38 C .F.R. § 4.71a, Diagnostic Codes 5200-5203 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the Veteran's claims to reopen entitlement to service connection for a back disorder and right knee disorder, the Board is granting in full the benefits sought on appeal with respect to reopening said claims.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 percent and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

A review of the records show that a letter dated in January 2008 satisfied the duty to notify provisions with respect to the increased rating claims prior to the initial AOJ decisions.  In this regard, the letter informed the Veteran that he should submit evidence showing his service-connected disabilities had increased in severity.  The Veteran was notified of the types of medical or lay evidence that he may submit.  The letter informed the Veteran of his and VA's respective duties for obtaining evidence.  The letter also requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, Social Security disability records, lay statements from the Veteran and VA examinations dated in July 2008, February 2010 and September 2014.

The VA examination reports dated in July 2008, February 2010 and September 2014 reflect that the examiners reviewed the claims file, obtained an oral history from the Veteran of his symptoms of bilateral hearing loss, a left knee disability and bilateral shoulder disability and evaluated the Veteran.  The examiners documented in detail the claimed and observed symptoms and the effect those symptoms have on his daily life and employment.  As such, the Board finds the VA examinations are adequate for rating purposes. 

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration. 

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II. Criteria and Analysis for Claim to Reopen

As an initial matter, establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2014).  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Back Disorder

The Veteran initially applied for service connection for a back disorder in July 1992.  A January 1993 rating decision informed the Veteran that his service connection claim for a back disorder was denied because his service treatment records were negative for complaints or findings of any back disability.  The Veteran did not submit a notice of disagreement with the January 1993 rating decision.  The Veteran filed another service connection claim for a back disorder in April 2006.  The June 2006 rating decision shows that the claim was denied because the competent medical evidence did not show that his back disorder is secondary to his service-connected left knee disability.  The relevant evidence of record at the time of the June 2006 rating decision consisted of the Veteran's lay statements, service treatment records, VA treatment records, SSA disability records, private treatment records and VA examination reports dated in December 1992 and May 2006.  The Veteran did not submit a notice of disagreement to the June 2006 rating decision within one year from the date the rating decision was mailed to the Veteran.  Therefore, the June 2006 rating decision is final based on the evidence then of record.  

The Veteran requested that the RO reconsider the denial of service connection for a back disorder in August 2007.  The relevant evidence of record received since the June 2006 rating decision includes a July 2008 VA examination and lay statements from the Veteran.  The evidence received since the June 2006 rating decision is new in that it was not of record at the time of the June 2006 decision.  The Veteran reported to the July 2008 VA examiner that he hurt his back during the same motor vehicle accident that he injured his shoulders during service and that since the injury his lower back has hurt.  The Veteran is competent to report symptoms of pain and continuous or recurrent symptoms since service.  This evidence is neither cumulative nor redundant of the evidence of record in June 2006.  As the new evidence indicates that the Veteran has symptoms of a current back disorder that may be related to service, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Such evidence is so significant that it must now be considered in order to decide fairly the merits of the claim.  Accordingly, the Veteran's claim of entitlement to service connection for a back disorder is reopened.  



Right Knee Disorder

The Veteran applied for service connection for a right knee disorder in March 2006.  The June 2006 rating decision denied the Veteran's service connection claim for a right knee disorder, because the VA examiner in June 2006 determined that the Veteran's current right knee disorder is not related to the documented in service right knee injury.  The relevant evidence of record at the time of the June 2006 rating decision consisted of the Veteran's lay statements, service treatment records, VA treatment records, SSA disability records, private treatment records and a VA examination report dated in May 2006.  The Veteran did not submit a notice of disagreement with the June 2006 rating decision within one year from the date the rating decision was mailed to the Veteran.  Thus, the June 2006 rating decision is final based on the evidence then of record.  

The Veteran requested that the RO reconsider their denial of service connection for a right knee disorder in August 2007.  The relevant evidence of record received since the June 2006 rating decision includes a July 2008 VA examination and lay statements from the Veteran.  The evidence received since the June 2006 rating decision is new in that it was not of record at the time of the June 2006 decision.  Specifically, the Veteran reported in the July 2008 VA examination that he injured his right knee when he fell in service.  The Veteran indicated that he twisted and torn the ligaments in his right knee, his symptoms have progressively become worse since the onset of the disorder and that he now has near constant aches and pains.  
The Veteran is competent to report symptoms of pain and continuous or recurrent symptoms since service.  This evidence is neither cumulative nor redundant of the evidence of record in June 2006.  As the new evidence indicates that the Veteran has symptoms of a current right knee disorder that may be related to service through continuous symptoms, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Such evidence is so significant that it must now be considered in order to decide fairly the merits of the claim.  Accordingly, the Veteran's claim of entitlement to service connection for a right knee disorder is reopened.  

III.  Criteria and Analysis for Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40 (2014).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement. 38 C.F.R. § 4.45 (2014). The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2014). The United States Court of Appeals for Veterans Claims has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Hearing Loss

The RO granted the Veteran's service connection claim for bilateral hearing loss and assigned a noncompensable disability rating with an effective date of August 27, 2007 in a December 2008 rating decision.  Thereafter, the Veteran submitted a claim for entitlement to TDIU.  The Veteran appealed the denial of this issue and the RO included the issue of entitlement to an increased rating for bilateral hearing loss as part of the Veteran's claim for TDIU in the November 2010 statement of the case.  The Veteran perfected his appeal as to this issue in a December 2010 VA Form 9.  

Relevant laws and regulations stipulate that evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity.  Hearing impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold levels (which in turn, are measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second).  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria).  The provisions of 38 C.F.R. § 4.85 (2014) establish eleven auditory acuity levels from I to XI.  If hearing loss is service-connected for only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).  Tables VI and VII as set forth in section 4.85(h) are used to calculate the rating to be assigned.  

In guidance for cases involving exceptional patterns of hearing impairment, the schedular criteria stipulates that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2014).  Each ear is evaluated separately.  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).  The numeral will then be elevated to the next higher Roman numeral.  Id.  Each ear will be evaluated separately.  

During the pendency of this appeal, the RO increased the disability rating assigned to the Veteran's hearing loss from 0 percent to 10 percent under Diagnostic Code 6100, effective September 25, 2014.  The Board will therefore consider whether the Veteran is entitled to a higher disability rating under both stages of this appeal.  Additionally, the Board will consider whether additional staging is appropriate.  For reasons discussed in more detail below, the Board finds that the stages created by the RO are appropriate in light of the competent medical evidence of record and that there is no competent evidence that the Veteran's service-connected disability underwent additional increases in severity during this appeal sufficient to warrant a higher evaluation at any time during the appeal.

Prior to September 25, 2014

The Veteran underwent a VA audiology examination in July 2008.  The VA examination report shows the Veteran had 88 percent speech recognition in his right ear.  The Veteran exhibited puretone thresholds in the right ear of 15 dB at 1000 Hz, 15 dB at 2000 Hz, 40 dB at 3000 Hz and 75 dB at 4000 Hz.  The average decibel loss for the right ear was 36 dB.  The VA examination shows the Veteran had 84 percent speech recognition in his left ear.  The Veteran exhibited puretone thresholds in the left ear of 25 dB at 1000 Hz, 20 dB at 2000 Hz, 35 dB at 3000 Hz and 75 dB at 4000 Hz.  The average decibel loss for the left ear was 39 dB.  

The Board notes that the Veteran did not meet the exception requirements for hearing impairment under 38 C.F.R. § 4.86.  The examiner also did not certify that the use of speech discrimination test was not appropriate.  Therefore, the numerical hearing impairment is determined only by Table VI.  The Veteran's hearing acuity in both ears is assigned to Level II.  Diagnostic Code 6100, Table VII provides a 0 percent disability rating for the hearing impairment demonstrated by the Veteran at the July 2008 VA examination.

As of September 25, 2014

The Veteran was provided with another VA audiological examination in September 2014.  The Veteran's speech recognition in the right ear was 82 percent.  His puretone thresholds in the right ear was 25 dB at 1000 Hz, 20 dB at 2000 Hz, 55 dB at 3000 Hz and 80 dB at 4000 Hz.  The average decibel loss for the right ear was 45 dB.  The VA examination shows the Veteran had 80 percent speech recognition in his left ear.  The Veteran exhibited puretone thresholds in the left ear of 30 dB at 1000 Hz, 30 dB at 2000 Hz, 60 dB at 3000 Hz and 80 dB at 4000 Hz.  The average decibel loss for the left ear was 50 dB.  

The Veteran did not meet the exception requirements for hearing impairment under 38 C.F.R. § 4.86.  The examiner also did not certify that the use of speech discrimination test was not appropriate.  Therefore, the numerical hearing impairment is determined only by Table VI.  The Veteran's hearing acuity in the right ear is assigned to Level III and the haring acuity in the left ear is assigned to level IV.  Diagnostic Code 6100, Table VII provides a 10 percent disability rating for the hearing impairment demonstrated by the Veteran at the September 2014 VA examination.

In conclusion, the benefit of the doubt is to be resolved in the Veteran's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, the Board finds that the preponderance of the evidence is against the claim and an assignment of a disability rating in excess of 0 percent prior to September 25, 2014 and in excess of 10 percent as of September 25, 2014 on a schedular basis is not warranted.  See 38 C.F.R. § 3.102 (2014).

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss with the established criteria found in the rating schedule for hearing impairment shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran's hearing loss has not caused marked interference with employment that is not already contemplated in the current rating criteria, necessitated any frequent periods of hospitalization or has otherwise rendered impracticable the application of the regular schedular standards.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  

Left Knee

The RO denied the Veteran's claim for TDIU in an April 2009 rating decision.  The Veteran appealed the denial of this issue and the RO included the issue of entitlement to an increased rating for avulsion ligament of the left knee, postoperative as part of the Veteran's claim for TDIU in the November 2010 statement of the case.  The Veteran included the issue of entitlement to an increased rating for his service-connected left knee disability in his substantive appeal.  

The Veteran's service connected avulsion ligament of the left knee, postoperative is currently evaluated as 10 percent disabling under Diagnostic Code 5299-5259.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  The additional code is shown after the hyphen.  In this case, Diagnostic Code 5299 is used to identify musculoskeletal disabilities that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  38 C.F.R. §§ 4.20, 4.27.  The assignment of Diagnostic Code 5259 shows that the Veteran's service-connected avulsion ligament of the left knee is rated as analogous to removal of semilunar cartilage.  As the Veteran is currently receiving the only rating available under Diagnostic Code 5259, the Board will consider whether an increased rating is available under other diagnostic codes used to rate knee disabilities.  

In this regard, the Board observes that the VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of, or overlapping with, the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and DC 5261 for limitation of flexion and limitation of extension of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).

In addition, VA General Counsel noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Thus, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  VA General Counsel also indicated that a knee disability rated under Diagnostic Code 5259 (removal of semilunar cartilage), where it is assumed for the hypothetical that Diagnostic Code 5259 does not involve limitation of motion, and there is evidence of osteoarthritis with slight loss of motion of the knee, the availability of a separate rating under Diagnostic 5003 must be considered.  Furthermore, absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261 as a claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Code 5260 and 5260.  

There is x-ray evidence of degenerative or traumatic arthritis of the left knee.  See VA examination September 2014.  The June 2006 rating decision determined that the Veteran's avulsion ligament of the left knee, postoperative was analogous to Diagnostic Code 5259 and granted an increase in the disability rating to 10 percent.  As part of this decision, the RO specifically determined that the Veteran had left knee pain that cannot be dissociated from the knee surgery and that although the Veteran had normal range of motion of the left knee at that time, the examiner determined loss of range of motion of up to 5 degrees on repetitive motion due to pain.  Thus, in this specific case, the decision to evaluate the Veteran's left knee disability under Diagnostic Code 5259 considered the Veteran's reduced range of motion due to pain.  Accordingly, the Veteran is not entitled to a separate disability rating or ratings under Diagnostic Code 5260 and Diagnostic Code 5261 as that would constitute pyramiding.  However, the Board will consider whether the Veteran is entitled to an increased disability rating for limitation of motion under Diagnostic Codes 5260 and 5261.

Limitation of motion is evaluated under Diagnostic Code 5260, which evaluates limitation of flexion and Diagnostic Code 5261, which evaluates limitation of extension.  Specifically, pursuant to Diagnostic Code 5260, a 10 percent disability rating is warranted when flexion is limited to 45 degrees.  A 20 percent disability rating is warranted when flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  Pursuant to Diagnostic Code 5261, a 10 percent disability rating is warranted when extension is limited to 10 degrees.  A 20 percent disability rating is warranted when extension is limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).  

A September 2014 VA examination report shows that flexion of the left knee was limited to 120 degrees with objective evidence of painful motion beginning at 100 degrees.  Flexion was limited to 100 degrees after repetitive testing due to less movement than normal.  The Veteran had full extension with pain beginning at 10 degrees.  The examiner determined that extension was limited to 10 degrees after repetitive testing and he noted that the additional functional loss was due to less movement than normal, weakened movement, excess fatigability, pain on movement and swelling.  Thus, the preponderance of the evidence shows that the Veteran is not entitled to a disability rating in excess of 10 percent for limitation of flexion and/or limitation of extension at any time during this appeal even with consideration of additional functional loss, functional impairment or additional limitation of range of motion due pain, weakness, excess fatigability or swelling on repetitive use or during flare-ups.  

The Board has considered whether the Veteran is entitled to a higher disability rating under alternative Diagnostic Codes.   Diagnostic Codes 5256, 5257 and 5262 are the only other codes for the knee and leg that provide a higher rating than 10 percent.  However, the evidence shows that the Veteran does not have ankylosis of the left knee, moderate recurrent subluxation or lateral instability of the left knee, or impairment of the tibia and fibula.  Accordingly, Diagnostic Codes 5256, 5257 and 5262 are not applicable in this case.

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran is not entitled to a disability rating in excess of 10 percent for avulsion ligament of the left knee, postoperative.  

With respect to whether the left knee disability warrants a referral for extraschedular consideration, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected avulsion ligament of the left knee, postoperative is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left knee disability with the established criteria found in the rating schedule for disabilities of the knee and leg shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In this case, the evidence does not indicate that the service-connected left knee disability has caused marked interference with employment that is not already contemplated in the schedular rating, necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  

Left Shoulder

In general, disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203 (2014).  A distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  38 C.F.R. § 4.69 (2014).  The July 2008 VA examination reveals that the Veteran's right arm is dominant. 

During the pendency of this appeal, the RO increased the rating assigned to the Veteran's left shoulder disability from 30 percent to 100 percent for convalescence from May 27, 2011 to June 30, 2012, returned the disability rating to 30 percent from July 1, 2012 to September 24, 2014 and finally increased the disability rating to 50 percent as of September 25, 2014 under Diagnostic Codes 5200 and 5051.  The Veteran was provided with a 100 percent disability rating from May 27, 2011 to June 30, 2012 due to the Veteran's left total shoulder arthroplasty.  The 100 percent rating is the maximum rating possible under all potentially applicable rating criteria. The Veteran cannot be awarded more than 100 percent under schedular criteria at any given time.  See 38 C.F.R. § 4.71a.  Therefore, the Board will consider whether the Veteran is entitled to a higher disability rating prior to May 27, 2011 and as of July 1, 2012.  

Prior to May 27, 2011

The Veteran's service-connected left shoulder disability, status post Bristow procedure with degenerative changes was evaluated as 30 percent disabling under Diagnostic Code 5200 for ankylosis of the scapulohumeral articulation prior to May 17, 2011.  Under this diagnostic code, intermediate ankylosis between favorable and unfavorable warrants a 30 percent rating for the minor side.  A disability rating of 40 percent is assigned when there is evidence of unfavorable ankylosis with abduction limited to 25 degrees from the side.  

The VA examiner conducted in July 2008 reveals that the Veteran's left shoulder was able to abduct from zero to 60 degrees with pain beginning at 60 degrees with active and passive range of motion.  The examiner determined that the Veteran's range of motion was reduced to 30 degrees on repetitive use due to pain and weakness.  The examiner determined that the Veteran had scapulohumeral ankylosis of the left shoulder that was stable.  The examiner noted that the Veteran was only able to abduct to 60 degrees from zero and he was unable to reach his mouth and head.  A January 2008 VA treatment record shows that active abduction of the left shoulder was limited to 50 degrees.  A May 2008 VA treatment record shows that the abduction of the left shoulder was to 90 degrees.  Thus, the evidence shows that abduction of the Veteran's left shoulder was not limited to 25 degrees from side prior to May 27, 2011 and the Veteran is not entitled to a disability rating in excess of 30 percent under Diagnostic Code 5200.  

The Board has also considered whether the Veteran's service-connected left shoulder disability, status post Bristow procedure with degenerative changes is entitled to a higher disability evaluation under other diagnostic codes for the shoulder.  Diagnostic Code 5202, which evaluates other impairment of the humerus, is the only other provision that provides a disability rating in excess of 30 percent for the minor side.  The evidence of record shows that the Veteran's left shoulder disability does not result in other impairment of the humerus to include fibrous union of the humerus, nonuniuon of the humerus (false flail joint) or loss of the humerus head (flail joint).  Accordingly, there are no other diagnostic codes relevant to the shoulder that is applicable in this case.

As of July 1, 2012

The Veteran underwent a total left shoulder replacement on May 27, 2011.  The Veteran was provided with a 100 percent disability rating from May 27, 2011 to June 30, 2012 under Diagnostic Code 5051, which evaluates shoulder replacement (prosthesis).  Under this Diagnostic Code, a 100 percent disability rating is warranted for one year following implantation of prosthesis.  Thereafter, Diagnostic Code 5051 provides that if there are intermediate degrees of residual weakness, pain or limitation of motion rate by analogy to Diagnostic Codes 5200 to 5203 with a minimum rating of 20 for the minor side.  A 50 percent disability rating is warranted for prosthetic replacement of the shoulder joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  

After a careful review of the record, the Board finds that the Veteran's left shoulder disability rating more closely approximates chronic residuals consisting of severe, painful motion or weakness.  In this regard, the Veteran consistently reported pain in his left shoulder since the total left shoulder replacement.  See VA treatment records dated in October 2012, July 2014 and August 2014.  A September 2014 VA treatment record shows that the Veteran reported that he has had constant ongoing pain in his left shoulder that ranged from a 5 to an 8 out of 10.  He noted that this is not new and he described the pain as aching, hurting and sore.  The Veteran indicated that the pain interfered with physical activity, emotions and overall enjoyment of life.  In light of the foregoing, the Veteran's left shoulder disability warrants a 50 percent disability rating from July 1, 2012 to September 24, 2014.  

The Veteran is not entitled to a disability rating in excess of 50 percent at any time after June 30, 2012.  A 50 percent disability rating is the maximum rating available for the minor extremity following shoulder replacement surgery, except for a temporary total rating which is assigned for convalescence after the surgery.  Furthermore, there is no other alternative diagnostic code that may serve as a basis for an increased rating. 
Regarding whether the Veteran's left shoulder disability warrants a referral for extraschedular consideration, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected total left shoulder replacement is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left shoulder disability with the established criteria found in the rating schedule for disabilities of the shoulder and arm shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In this case, the evidence does not indicate that the service-connected left shoulder disability has caused marked interference with employment that is not already contemplated in the schedular rating, necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  

Right Shoulder

The Veteran's right shoulder disability status post Bristow procedure with degenerative changes is currently evaluated as 30 percent disabling under Diagnostic Code 5201.  Under that code, a 30 percent disability rating is warranted for limitation of motion of the dominant arm midway between the side and shoulder level for the major side.  Limitation of motion of the dominant arm to 25 degrees from the side warrants a 40 percent disability rating for the major side.  

A May 2008 VA treatment record indicates that the Veteran's right should had full range of motion.  A July 2008 VA examination reveals that flexion and abduction of the Veteran's right shoulder was from zero to 180 degrees with pain beginning at 170 degrees.  Loss of motion on repetitive use was zero to 170 degrees due pain.  Active motion against gravity forward flexion was from zero to 80 degrees with pain at 70 degrees.  Additional loss of motion on repetitive use was from zero to 45 degrees due to pain.  A February 2010 VA examination shows that that the Veteran's flexion and abduction of the right shoulder was to 165 degrees with objective evidence of pain, but no additional limitations after three repetitions of range of motion.  The September 2014 VA examination reveals that the Veteran's right shoulder had full range of motion in forward flexion and abduction from zero to 180 degrees with no additional functional loss on three repetitions.  The examiner determined that pain, weakness, fatigability or incoordination did not significantly limit functional ability with flare-ups of the right shoulder.  Therefore, the evidence of record shows that the Veteran's limitation of motion does not more closely approximate limitation of motion of the arm to 25 degrees from side.  Accordingly, the Veteran is not entitled to a disability rating in excess of 30 percent under Diagnostic Code 5201 at any time during the appeal period. 

The Board has also considered whether the Veteran's residuals of right acromioclavicular separation are entitled to a higher disability evaluation under other diagnostic codes for the shoulder.  Diagnostic Code 5200, which evaluates ankylosis of scapulohumeral articulations and Diagnostic Code 5202, which evaluated other impairment of the humerus, are the only remaining provisions that evaluate shoulder disabilities.  38 C.F.R. § 4.71a.  The evidence of record shows that the Veteran's right shoulder disability does not result in ankylosis or impairment of the humerus.  Accordingly, there are no other diagnostic codes relevant to the shoulder that are applicable in this case.  

The medical evidence of record shows that the residuals of right acromioclavicular separation have not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted.  

Based on the foregoing, the Board finds that a preponderance of the evidence is against a disability rating in excess of 30 percent for service-connected right shoulder disability, status post Bristow procedure with degenerative changes for the entire appeals period.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Regarding whether the right shoulder disability warrants a referral for extraschedular consideration, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected status post Bristow procedure of the right shoulder with degenerative changes is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right shoulder disability, status post Bristow procedure with degenerative changes with the established criteria found in the rating schedule for disabilities of the shoulder and arm shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In this case, the evidence does not indicate that the service-connected right shoulder disability has caused marked interference with employment that is not already contemplated in the schedular rating.  Furthermore, the medical record does not show that the Veteran's service-connected right shoulder disability has necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disorder is reopened, and the appeal is granted to that extent only.

New and material evidence having been received, the claim of entitlement to service connection for a right knee disorder is reopened, and the appeal is granted to that extent only.

Entitlement to a compensable disability rating prior to September 25, 2014 and a disability rating in excess of 10 percent as of September 25, 2014 for service-connected bilateral hearing loss is denied.

Entitlement to a disability rating in excess of 10 percent for service-connected avulsion ligament of the left knee, postoperative is denied. 

Entitlement to a disability rating  in excess of 30 percent for service-connected left shoulder disability status post Bristow procedure with degenerative changes prior to May 27, 2011 and in excess of 50 percent for service-connected left total shoulder arthroplasty as of September 25, 2014 is denied.

Entitlement to a 50 percent disability rating for left total shoulder arthroplasty from July 1, 2012 to September 25, 2014 is granted.

Entitlement to a disability rating in excess of 30 percent for status post Bristow procedure of the right shoulder with degenerative changes is denied.


REMAND

With respect to the Veteran's service connection claims for a back disorder and right knee disorder, the Veteran asserts that he has had the disorders or symptoms of the disorders since active military service.  See July 2008 VA examination.  The evidence also shows that the Veteran has a current diagnosis of mechanical low back pain, osteopenia and patellofemoral syndrome of the right knee.  The Veteran was provided with a VA examination in June 2006 and July 2008 that evaluated his back and right knee; however, the examiners did not address the Veteran's lay statements of continuous or recurrent symptoms since active military service.  In light of the foregoing, the Veteran should be provided with another VA examination and opinion.

The Veteran was provided with a VA examination in September 2014 with respect to his claim for TDIU.  The examiner provided a positive opinion, but he based it on the Veteran's service-connected left shoulder disability and left knee disability, as well as, his nonservice-connected right knee disorder and lung cancer.  Thus, a remand is necessary to obtain an adequate opinion on whether the Veteran's service-connected disabilities result in the Veteran unable to obtain or maintain substantially gainful employment. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to determine whether he has any outstanding VA or private treatment records with respect to his claims on appeal.  After securing the appropriate consent, if necessary, from the Veteran, VA should attempt to obtain any such treatment records adequately identified by the Veteran that have not previously been associated with the Veteran's VA claims folder.  All attempts to secure this evidence must be documented in the claims file.

2. After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran with a VA examination or examinations by an appropriate specialist regarding the Veteran's service connection claims for a back disorder and right knee disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion on the following:

a. whether any back disorder and/or right knee disorder found on examination or in the medical record is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to the Veteran's active military service to include the documented in-service motor vehicle accident and injury to the right knee.

b. With respect to the Veteran's back claim, if the answer to question (a) is negative, then whether any back disorder found on examination or in the medical record is at least as likely as not (i.e., a fifty percent or greater probability) caused by or aggravated by the Veteran's service-connected left knee disability.

The examiner should explain the reasoning for his or her opinion including a description of the evidence relied upon and rejected in reaching the opinion.  As part of his or her explanation, the examiner is requested to discuss the Veteran's lay statements of continuous or recurrent symptoms of a back disorder and right knee disorder since service.  

3. After completing the above and associating any additional records with the claims file, schedule the Veteran for a VA examination or examinations to determine if the Veteran's service-connected disabilities result in him being unable to obtain or maintain substantially gainful employment.  The claims file must be made available for review and the report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.  The examiner should comment on the Veteran's level of occupational impairment caused by his service-connected disabilities.  

Based on the examinations and review of the claims file, the appropriate medical expert must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran is unable to obtain or maintain substantially gainful employment due only to his service-connected disabilities consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders. 

An explanation should be provided as to why the examiner believes the Veteran is or is not able to obtain and maintain substantially gainful employment.

4. Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to service connection for a back disorder and right knee disorder and entitlement to a TDIU, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


